Citation Nr: 1126222	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  05-08 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a total left knee arthroplasty, status post-revision, currently evaluated as 30 percent disabling.

2.  Entitlement to a separate rating for left knee instability caused by residuals of a left thigh gunshot wound to include residuals of a total left knee arthroplasty.

3.  Entitlement to a separate rating for residuals of a muscle injury due to a left thigh gunshot wound.
   

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefits sought on appeal.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge via video conference in February 2006 regarding his symptomatology.  A transcript of the proceedings is associated with the claims file.

In July 2008, the Board denied entitlement to an increased rating for residuals of a total left knee replacement.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion For Remand (Motion).  In an Order dated in August 2009, the Court granted the Motion, vacated the July 2008 Board decision, and remanded the case to the Board for further appellate review consistent with the Motion.

In March 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC for additional development.  The  AMC/RO completed the additional development, continued to deny the claim, and returned the case to the Board for further appellate review.



FINDINGS OF FACT

1.  The Veteran's residuals of a left total knee replacement are not manifested by severely painful motion or severe weakness in the affected extremity, or moderate instability.  

2.  The Veteran's residuals of a total left knee replacement are manifested by mild instability.

3.  The Veteran sustained a severe wound injury to Muscle Groups XIII and XIV while on active duty.


CONCLUSIONS OF LAW

1.  The requirements are not met for a rating higher than 30 percent for limitation of motion residuals of a left total knee replacement status post-revision.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2010).

2.  The requirements for a separate 10 percent rating, but no higher, for lateral instability due to a left total knee replacement status post-revision are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2010).

3.  The requirements for a separate 40 percent rating for injuries to Muscle Groups XIII and XIV have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.55, 4.56,  4.73, Diagnostic Code 5313 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In a November 2003 letter, VA notified the Veteran of the information and evidence needed to show that his left total knee replacement had increased in severity, to include notice of what part of that evidence is to be provided by him and what part VA will attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any deficiency in the November 2003 letter was cured by the AMC July 2010 letter while the case was on remand.  The case was readjudicated in a March 2011 supplemental statement of the case.

The Board finds the July 2010 letter fully content-compliant.  38 C.F.R. § 3.159.  Further, following issuance of the July 2010 letter and the additional development, the claim was reviewed on a de novo basis, as shown in the March 2011 supplemental statement of the case.  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The Board finds further that any initial content-deficiency of the 2003 VCAA notice did not prejudice the Veteran's pursuit of his claim.  Not only was the focus of his claim narrowed and crystallized during his appeal to the Court, but he also was represented by counsel.  Hence, the evidence of record shows the Veteran has meaningfully participated in the decision process of his claim at all stages.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Any content error has been rendered harmless.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  While the Veteran may not have received full notice prior to the initial decision, after notice was provided, as fond above, he was afforded a meaningful opportunity to participate in the adjudication of the claims.  Washington.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In March 1971, the veteran sustained a non-combat gunshot wound to the left thigh during one of his tours in Vietnam.  The .45 caliber bullet fractured his left femur.  There was no nerve or artery involvement, and by January 1972, the wounds were described as well healed.  

A February 2002 rating decision granted entitlement to service connection and a 30 percent evaluation noting the appellant's September 2000 total knee replacement.  The Veteran asserts that this 30 percent rating does not adequately address the extent of his disability.  The current claim on appeal was received by the RO in October 2003.

General Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.


Analysis

The rating criteria for knee replacements provide for a 100 percent rating for one year following implantation of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  A February 2002 rating decision addressed the left knee after the first revision of the replacement.  VA received the Veteran's current claim in October 2003, which was well after one year following his initial replacement.  

The minimum rating for residuals of a knee replacement is 30 percent.  Id.  With intermediate degrees of residual weakness, pain, or limitation of motion, the rating is by analogy to Diagnostic Codes 5256, 5261, or 5262.  Knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity warrants a 60 percent rating.  Id.  

Under Diagnostic Code 5256, where there is ankylosis of the knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, a 30 percent rating is warranted.  Where there is ankylosis of the knee with flexion between 10 degrees and 20 degrees, a 40 percent rating is warranted.  See 38 C.F.R. § 4.71a.  As the evidence set forth later in this decision will show, the Veteran's left knee is not ankylosed or manifested by the equivalent thereof.  Thus, this code is inapplicable to the Veteran's case.

Under Diagnostic Code 5261, extension of the leg limited to 20 degrees warrants a 30 percent rating, and extension limited to 30 degrees, a 40 percent rating is assigned.  38 C.F.R. § 4.71a.  The evidence will show that the left knee has exhibited full extension throughout the current rating period, and whatever limitation on flexion that may be shown, it has manifested at a rate much better than what would warrant a compensable rating.  Further, 30 percent is the maximum rating under Diagnostic Code 5260.  Id.

April 2003 X-rays of the left knee showed the prosthetic components as well aligned.  The distal left femur was somewhat osteoporotic, but without a discrete focal lesioning, and there were a few small bony fragments about the arthroplasty site.  

An April 2004 VA examination report notes the Veteran complained of left knee stiffness, especially after prolonged sitting or any increased walking.  On a scale of 1 to 10, he assessed his pain as 5/10 at its worst.  He also reported that, at times, the knee felt unstable but gave no indication it gave away.  He took Lortab for pain.  

Physical examination revealed the Veteran to walk with a mildly antalgic gait.  There was soft tissue swelling during examination and some generalized tenderness of the knee.  Range of motion on testing was from 0 degrees of extension to 92 degrees of flexion.  There was some mild ligamentous instability on the medial and lateral collateral ligaments.  Anterior drawer sign, however, was essentially negative, and the patella was stable.  The examiner noted that X-rays showed a total replacement that was well positioned.

As of the 2004 examination, the Veteran's post-replacement left knee most nearly approximated the minimum 30 percent rating based on a limitation of motion as shown by the absence of evidence showing severe painful motion or weakness.  

The Board notes the examiner's finding of some instability.  Separate ratings for disabilities rated on the basis of limitation of motion and instability are appropriate where indicated by clinical findings.  See VAOPGCPREC No. 23-97 (July 1, 1997), cited at 62 Fed. Reg. 63,604 (1997).

Slight lateral instability warrants a 10 percent rating, and moderate instability warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Board finds that the objective findings on clinical examination in April 2004 show the Veteran's left knee instability to most nearly approximate mild instability, as the examiner noted the Veteran's gait was mildly impacted.  No other significant pathology regarding left knee instability or subluxation was noted by the examiner.

At the February 2006 hearing the Veteran noted he used a cane most of the time and that, while he had experienced toothaches more painful than his left knee, the knee pain was constantly present.  He also noted that the knee was unstable and he had fallen as a result.  Transcript, pp. 3-4.

In March 2006, the Veteran underwent a revision of the left knee.  The Board remanded the appeal so that a post-revision examination could be conducted.  

The July 2007 VA examination report notes the Veteran reported left knee pain, weakness, stiffness, and giving away.  He denied swelling, heat, or redness.  He reported taking Hydrocodone 7.5 and acetaminophen 500 mg, which helped to some extent.  His pain was aggravated by walking and standing, and he could not squat due to the pain.  He denied flare ups stating that he continuous pain.  He denied further dislocation or recurrent subluxation.  He walked with a cane.  He also reported he could not climb up or down.  The examiner observed him to limp when he walked.

Physical examination revealed an inability to walk on toes and heels, and he could not perform tandem walking.  Examination revealed that the subpatellar the notch was obliterated by the surgery, and the surgical scar was well healed and non-tender.  There was no tenderness, edema, effusion, or swelling.  Active and passive range of motion was 0 to 100 degrees, with pain at the end point of both flexion and extension.  Repetitive use did not alter those values.  There was no laxity of the medial, lateral, and collateral ligaments to varus or valgus in neutral and in 30 degrees of flexion.  Left anterior and drawer tests were negative.  No unusual shoe wear patterns were noted.  The examiner noted that July 2007 X-rays of the left knee showed the replacement in good position and alignment.

The September 2007 orthopedic follow-up entry notes the Veteran reported some instability while walking on flat surfaces, gravel, grass, ascending steps, and that he had fallen several times due to the left leg giving away.  He denied pain, swelling, redness, erythemia, or wound discharge.  The clinic issued him a knee immobilizer, and he used a cane.  Examination revealed passive range of motion of 0 to 110 degrees and stability to valgus and varus stresses.  The medial collateral ligaments were intact with good strength, but the left quadriceps were weak as compared to the right.  Overall strength was 4/5.  Anterior and posterior drawer, Lachman, and McMurray's signs were negative.  The knee was intact neurovascularly.  X-rays were read as showing no signs of loosening.

The examiner noted that the left knee instability was likely due to the surgery, noted the brace, and referred the Veteran for quadriceps and hamstring strengthening exercises.  The examiner also noted hope the Veteran would follow up for his home exercise program.  In light of the foregoing, the preponderance of the most probative medical evidence shows that residuals of a left knee replacement do not more nearly approximate the 60 percent rating, as neither severe painful motion nor severe left knee weakness is shown.  38 C.F.R. § 4.7.  In addition to the findings on clinical examination not revealing any of the symptoms required for the 60 percent rating, the treatment records and examiner's comments clearly indicate it was expected the Veteran would benefit from diligent adherence to a home exercise program.  Hence, as shown by the evidence set forth above, the left knee warranted a 30 percent rating for limitation of left knee motion as of the September 2007 examination.  The objective findings also showed no more than mild instability warranting no more than a separate 10 percent rating.  38 C.F.R. §§ 4.1, 4.7, 4.71a, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5257.

A May 2009 examination report notes the Veteran reported left knee pain, weakness, stiffness, swelling, and giving away.  The Veteran denied heat and redness.  He did not take medication, to include over-the-counter medication for symptom relief.  The Veteran also denied flare-ups, as he described his left knee symptoms as constant.  The Veteran reported that he could not do digging or lift or carry heavy objects due to his left knee.  Prolonged standing, walking, or sitting, aggravated his symptoms.  The Veteran noted that he had a left knee brace that he used for walking.  He did not use it when riding because it hurt his left knee.  He also noted that he used a cane, but he denied use of a crutch or corrective shoes.  The Veteran told the examiner that he used to work as a carpenter, but he quit his job in 1999 because of his left knee replacement.  He denied any impact on his activities of daily living.

Physical examination revealed the Veteran to walk with a cane with a limping gait.  He had mild medial and lateral joint tenderness with evidence of crepitation.  There was no deformity, swelling, or edema.  Distal pulses were good.  Active and passive range of motion was 0 to 110 degrees without pain or discomfort.  There were no changes to his range of motion with repetitive motion.  There was mild instability or laxity to both medial and lateral collateral ligaments to both varus and valgus in neutral and in 30 degrees of flexion.  Anterior and posterior drawer tests were negative, as were Lachman's and McMurray's.  There was no evidence of unusual shoe wear pattern or evidence of tenderness, deformity, edema, or effusion, of the left thigh region.  The examiner noted that x-rays revealed the prosthetic components were intact, and no fracture was noted.

The objective findings on clinical examination show the left total knee replacement residuals to most nearly approximate the assigned 30 percent rating when considering the degree of any limitation of motion, and no more than a separate 10 percent rating for instability. 

The parties to the August 2009 Joint Motion found that medical input was needed to determine whether the March 2006 revision was tantamount to a second total knee replacement.  If the Veteran's second revision in fact constituted a second total revision, he would be entitled to a 100 percent rating for the first year afterwards, as set forth earlier.  See Diagnostic Code 5055.

Under the Electronic Performance Support System, Diagnostic Code 5055, Knee Replacement, as quoted in the joint motion for remand, only a total joint replacement with both parts of the joint replaced by prosthesis qualifies for the 100 percent rating for 1 year following prosthesis implantation.  Replacement of only half of the joint by prosthesis, joint reshaping, bone or cartilage removal, or the insertion of a substance, such as plastic or metal between the two parts of a reconstructed joint do not qualify for the 100 percent rating for 1 year following prosthesis implantation.  
The Board remanded for another examination to address that factor.  The August 2010 examination report notes that the Veteran complained of left knee pain, tenderness, weakness, stiffness, giving away, and lack of endurance, but not deformity, locking, effusion, or dislocation.  The Veteran also denied swelling, heat, or redness.  The Veteran reported he did not take any medication, as none helped his symptoms.  He denied flare-ups.  The Veteran noted that prolonged standing or walking aggravated his symptoms.  Although the Veteran reported use of a left knee brace every now and then, he was not wearing it the day of the examination.  He walked with a cane, but he denied use of a crutch or corrective shoes.  The Veteran told the examiner he stopped working as a carpenter due to his left knee, but the disorder did not interfere with his activities of daily living.
Physical examination revealed the Veteran could not walk on his toes and heels, but he could tandem walk with the assistance of his cane.  There was mild tenderness to both lateral and medial joint lines of the left knee joint, but without evidence of deformity, crepitation, edema, or swelling.  Range of motion was from 0 to 95 degrees, with no pain or discomfort on full extension but with discomfort at the end point of flexion.  Repetitive use testing did not change those factors.  The examiner noted mild instability or laxity to both the medial and lateral collateral ligaments in both neutral and with flexion.  Posterior and anterior drawer tests were negative, as were Lachman's and McMurray's tests.  A shoe-wear pattern on the outer part of the toe areas and inner part of the heel bilaterally was noted.
As concerned the extent of the revision, the examiner noted that he reviewed the operation report and other records in the claims file.  The examiner noted that apparently the previous femoral component of the knee arthroplasty was loose and was not working properly.  As a result, the revision replaced the femoral component of the left knee total replacement.  The examiner opined the procedure constituted a half-replacement of the joint prosthesis.  It did not constitute more than half because the tibial part of the prosthesis was not involved.  The examiner also noted that, while the femoral component of the prosthesis was replaced, neither his review of the medical records nor objective findings on physical examination revealed any impairment of the left femur.
In light of the above, the Board finds the preponderance of the evidence shows the March 2006 left knee surgery did not constitute a second total replacement.  Hence, there is no entitlement to a 100 percent rating for period from March 2006 to March 2007.  Further, the left knee continued to manifest at the 30 percent rating for the limitation of motion residuals, and at the 10 percent rate due to mild instability.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5257.
Muscle Group Injury
The joint motion for remand directed that the Board consider whether there was a factual basis for a rating for a muscle group injury.  In this regard, under 38 C.F.R. § 4.56 an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.
A severe injury to Muscle Group XIII warrants a 40 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5313.  Likewise a severe injury to Muscle Group XIV warrants a 40 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5314.

For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).
In this case, a May 2010 VA examination revealed that the Veteran suffered a midthigh gunshot wound to Muscle Groups XIII and XIV.  The service medical records show that the in March 1971, the Veteran sustained a compound comminuted left femur fracture at the mid shaft level.  While the Board acknowledges the fact that the May 2010 VA examination showed evidence of not more than slight disability due to muscle damage, it is axiomatic that where the plain meaning of a regulation is discernible, that "plain meaning must be given effect unless a 'literal application of [the] statute will produce a result demonstrably at odds with the intention of its drafters.'"  Gardner v. Derwinski, 1 Vet.App. 584, 587 (1991) (quoting Griffin v. Oceanic Contractors, Inc., 458 U.S. 564, 571 (1982)).
In this case the Veteran suffered a compound comminuted fracture at the midshaft level of the left femur.  The service medical records reflect a prolonged term of hospitalization and convalescence following the injury.  The injury was not, e.g., a grazing wound to the tibia.  Hence, the rating to be assigned is not subject to the exception provided in 38 C.F.R. § 4.56.  Therefore, given the plain meaning of the regulation, the appellant is entitled to a separate 40 percent rating for a Muscle Group XIII and XIV injuries.  
The Veteran is not entitled to separate 40 percent ratings in light of the provisions of 38 C.F.R. § 4.55(e), and the fact that these Muscle Groups do not act on the same joint.  Muscle Group XIII controls in part the knee, and Muscle Group XIV affects the hip and knee.  38 C.F.R. § 4.73. 
Extraschedular

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  38 C.F.R. § 3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria considered in this case reasonably describe the disability level and symptomatology of the Veteran's total left knee total replacement residuals and left thigh Muscle Group XIII and XIV injury disabilities.  This means that the Veteran's disabilities are contemplated by the rating schedule, as the very symptoms manifested by his total left knee replacement and left thigh muscle group disorders and discussed above are included in the schedular rating criteria.  Hence, his disability picture is not exceptional.  In the absence of an exceptional disability picture, there is no basis consideration of the other criteria for submission for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  Thus, the Board finds the currently assigned ratings, as discussed above, have already adequately addressed, as far as can practicably be determined, the average impairment of earning capacity due to the Veteran's service-connected total left knee replacement and left thigh muscle residuals.  See 38 C.F.R. § 4.1.

In reaching this decision the Board considered the doctrine of reasonable doubt.  38 C.F.R. § 4.7 (2010).


ORDER

Entitlement to a separate rating not to exceed 10 percent for lateral instability symptoms of post-revision residuals of left total knee replacement is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a rating higher than 30 percent for limitation of motion symptoms of post-revision residuals of left total knee replacement is denied.

Entitlement to a separate 40 percent rating for residuals of a Muscle Group XIII and XIV gunshot wound is granted subject to the law and regulations governing the award of monetary benefits. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


